Name: Commission Regulation (EU) NoÃ 1196/2009 of 4Ã December 2009 prohibiting fishing for redfish in NAFO area, Division 3M, by vessels flying the flag of All Member States
 Type: Regulation
 Subject Matter: economic geography;  maritime and inland waterway transport;  fisheries
 Date Published: nan

 8.12.2009 EN Official Journal of the European Union L 321/49 COMMISSION REGULATION (EU) No 1196/2009 of 4 December 2009 prohibiting fishing for redfish in NAFO area, Division 3M, by vessels flying the flag of All Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required, and in particular for certain NAFO fish stocks (3), lays down quotas for 2009. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation, taken by Community vessels and vessels from other Contracting Party have exhausted the TAC (Total Allowable Catch) allocated for 2009. (3) It is therefore necessary to prohibit fishing for that stock, in accordance with footnote 1 of the abovementioned Regulation, and its retention on board, transhipment and landing, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The TAC allocated for 2009 to the NAFO Contracting Party referred to in the Annex to this Regulation for the stock referred to therein shall be deemed to be exhausted. Article 2 Prohibitions Fishing for the stock referred to in the Annex to this Regulation by vessels flying the flag of, or registered in, the Member States referred to therein shall be prohibited. It shall also be prohibited to retain on board, tranship or land such stock caught by those vessels. Article 3 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2009. For the Commission, On behalf of the President, Fokion FOTIADIS Director-General for Maritime Affairs and Fisheries (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 261, 20.10.1993, p. 1. (3) OJ L 22, 26.1.2009, p. 1. ANNEX No 02/09/NA Member State All Member States Stock RED/N3M. Species Redfish (Sebastes spp.) Area NAFO Regulatory Area, Division 3.M Date 23.11.2009